Citation Nr: 1722191	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-02 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1975 and September 1976 to July 1991.

These matters come before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  Jurisdiction was subsequently transferred to the RO in Fargo, North Dakota.

In June 2013, the Veteran presented testimony during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file.

In April 2015 the Board remanded the case for additional development.  The case is again before the Board for appellate review.

The Board has reviewed the electronic records maintained in both Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  Carpal tunnel syndrome did not manifest in service or for many years thereafter and is not related to service.


2.  Bilateral peripheral neuropathy of the upper extremities did not manifest in service or for many years thereafter and is not related to service.

3.  The Veteran's current back disorder was not manifested in service; degenerative joint disease of the spine was not manifested in the first post service year; and a back disorder is not attributable to service.


CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2016).

2.  Peripheral neuropathy was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2016).

3.  The Veteran's back disorder was not incurred in or aggravated during service, and degenerative joint disease may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with Stegall

As noted in the Introduction, the Board most recently remanded these claims in April 2015.  The Board instructed the RO to: (1) send the Veteran and his representative a letter requesting that the Veteran provide sufficient information and authorization to enable the RO to obtain any additional evidence pertinent to the claim; (2) arrange for the Veteran to undergo VA examinations for his back, peripheral neuropathy and carpal tunnel disabilities; and obtain an opinion regarding the etiology; (3) readjudicate the issue.  In June 2015 the RO sent the Veteran the requested letter and in October 2015 the Veteran submitted a signed form stating there were no outstanding documents.  September 2015 medical opinions consistent with this request were issued.  The issue was readjudicated in an April 2016 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a March 2011 pre- rating letter, the RO notified the Veteran of the evidence needed to substantiate the claims for service connection.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the March 2011 letter.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records.

The Veteran was also afforded a Board hearing in June 2013.  During the hearing, the undersigned Veterans Law Judge clarified the issues on appeal, explained the concept of service connection, identified any evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claims.  The actions of the Veterans Law Judge supplement the VCAA and comply with any duties owed during a hearing.  38 C.F.R. § 3.103.

In addition, the Veteran was afforded VA examinations in August 2011 and September 2015.  A review of the examination reports reflect that a complete history was taken from the Veteran, the claims file was reviewed, a physical examination took place, and opinions with fully-stated rationale were provided.  These examinations are adequate for adjudication purposes.

It is noted that the Veteran's September 2016 post-remand brief alleges that the September 2015 VA examination did not include a thorough review of the Veteran's claim file.  However, the examiner reported that the Veteran's claims folder was reviewed in both VVA and VBMS, and the examiner referenced the Veteran's service treatment records (STR) and lay statements throughout his opinion.

The Veteran and his representative did not identify any other shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

III.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis (degenerative joint disease) and an organic disease of the nervous system (peripheral neuropathy) are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307 (a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309 (a)).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

The Board notes that the Veteran does not claim the disabilities were incurred while engaging in combat, and hence the provisions of 38 U.S.C.A. § 1154(b) do not apply.

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or-symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a; 38 C.FR 3.303(a); Jandreau V. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F.
3d 1331 (Fed. Cir. 2006).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

VI.  Analysis

The Veteran has contended that his peripheral neuropathy of the upper extremities, bilateral carpal tunnel syndrome, and back disability had their onset in service and/or stem from the same injury in service.  During the Veteran's Board hearing, he testified that he fell on Tiger Island in Honduras at the site of a dormant volcano.  He reported that he was treated by a field medic at that time.  He also indicated that he attempted to brace his fall with his hands and injured his wrists.  He expressed that his peripheral neuropathy was intertwined with his carpal tunnel syndrome and related to his bracing of the fall.


A.  Carpal Tunnel Syndrome and Peripheral Neuropathy of the Upper Extremities

The Veteran is diagnosed with two forms of upper extremity neuropathy, carpal tunnel syndrome and peripheral neuropathy.  Bilateral carpal tunnel syndrome was diagnosed in 2010, with reported symptoms beginning in 2007.  Peripheral neuropathy was also diagnosed in 2010, with findings of mild, length-dependent, sensory motor axonal neuropathy. 

In October 1990, the Veteran was seen for a follow up after an upper gastrointestinal series for complaints of blood in stool.  At that time, he also complained of numbness to the arms and legs.  Also in October 1990, the Veteran complained of right arm numbness and he was assessed with muscle strain of the right neck.  In April 1991, the Veteran complained of right wrist injury with numbness and tingling into the 4th and 5th digits resulting from a scuffle with a detainee.  

The Veteran reported for a general VA medical examination in February 1992.  He did not describe any upper extremity neuropathy issues and his nervous system was reported to be unremarkable.  

A December 2009 VA treatment report reflects assessment of intermittent numbness of the face and arms.  The physician reported that the numbness of face and arms was a newer development, and concluded that the arm numbness was likely a result of cervical radiculopathy.  A June 2010 VA neurology consultation reflected that that the Veteran reported difficulties with limb pain since the 1980s when in Panama.  He underwent a nerve conduction study in August 2010, which revealed diffuse sensori-motor polyneuropathy.

The Veteran was afforded a VA examination in August 2011.  The examiner assessed bilateral mild carpal tunnel syndrome and peripheral neuropathy of the hands and feet, most likely due to the Veteran's non-service connected diabetes.  The examiner noted that there was "not a scrap" of evidence to link any of the claimed conditions to anything related to his service.  

An additional VA examination was conducted in September 2015.  After reviewing the Veteran's medical record, the examiner noted that the Veteran was diagnosed with diabetes mellitus in 2010, and was known to be experiencing "prediabetes" for at least a year prior to the diagnosis.  The examiner reported that by the Veteran's own account, carpal tunnel syndrome and peripheral neuropathy symptoms did not manifest until sixteen years following separation, in 2007.  The examiner also concluded that the Veteran's peripheral neuropathy was most likely the result of his non-service connected diabetes.  Because the Veteran's upper extremity neuropathy symptoms began years remotely from any claimed traumatic event during service, the examiner concluded that his neuropathy was therefore not manifested or incurred in service.

The submitted buddy statements do not report witnessing symptoms of upper extremity neuropathy prior to 2007, and the Veteran's October 2013 statement does not report upper extremity neuropathy until 2007.

Here, neither peripheral neuropathy nor carpal tunnel syndrome were noted during service.  In addition, the Veteran did not have characteristic manifestations sufficient to identify either disease process during that timeframe.

There is no medical opinion of record linking the Veteran's neuropathy disorders to service, and there were no symptoms of neuropathy reported within one year of service separation.  The most probative, competent evidence of record is the September 2015 VA opinion.  The examiner performed an in-person examination, reviewed the Veteran's claims file, considered the medical history, and provided an opinion that was adequately supported by detailed rationale.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for bilateral carpal tunnel syndrome and bilateral upper extremity peripheral neuropathy.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan 573 F.3d at 1287.




B.  Back Disability

At a September 2008 neurology consultation, the Veteran received an MRI and was diagnosed with degenerative disc and degenerative joint disease of the lumbar spine.

On a March 1989 examination report, the Veteran marked that his spine was normal, and did not report any issues.

Shortly following his July 1991 separation, the Veteran filed a claim in November 1991, but did not mention his low back. At a general VA medical examination in February 1992, he reported that around December 1989, while deployed to Honduras at Tiger Island, he fell about one hundred feet on to his upper buttocks.  The Veteran reported right groin and testicle pain, right leg radiculopathy, and a hip or kidney disability because of the incident.  At that time, the Veteran did not report any back pain and back pain was not identified at the exam.  In fact, the examiner commented that the flank pain was due to other pathology and that the Veteran did not have orthopedic problems.

While the Veteran's service treatment records do not document the fall as reported by the Veteran, a May 1991 report from the William Beaumont Army Medical Center in El Paso, Texas reflects that, along with a report of localized groin pain, the Veteran endorsed low back pain and radiation in the right buttocks on motion.  It was noted that the injury occurred upon heavy lifting and labor.  He was assessed with low back strain/sprain.  

In addition, the Veteran was treated for prior episodes of back pain.  It was noted that he was involved in an accident in 1975 where he was thrown off of a vehicle and struck his back, and injured the same area in 1976.  In October 1981, the Veteran presented with a complaint of right-sided back pain.  He was treated with muscle relaxers, and the treating physician could not provide an etiology of the pain.  Another treatment report dated in January 1989 reflects that the Veteran strained his back while wrestling.  He was assessed with neuralgia.  

Following separation, the Veteran's medical records do not appear to document any complaints of back pain until September 2008, when the Veteran was found to have hypertrophic degenerative changes exaggerated throughout the mid to lower lumbar spine facet joints with a mild lumbar facet joint arthropathy with developing multilevel lumbar degenerative disc disease.  A September 2010 thoracic spine MRI revealed T1-T2 right paracentral/lateral disc protrusion causing right foraminal stenosis and possible impingement of the exiting nerve root.  

Statements from the Veteran's family members reflect that they recalled the Veteran seeking treatment after suffering from injuries to the butt, wrists, and head stemming from a fall while in Honduras.  They noted that he continued to complain of sharp pain in the left tailbone area and low back.  

The Veteran was afforded a VA examination in August 2011, the examiner noted that the Veteran had not had any back pain for some time, was not taking any medication for back pain, and was not experiencing any back pain during the assessment.  Upon examination, the examiner did not detect any evidence of pain in the spine at rest nor during active motion.  There was no objective evidence of additional disability manifested by limitation of motion, restriction of activity or functional impairment caused by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  As noted above, the examiner did not find "a scrap" of evidence to link any of the claimed conditions to anything related to the Veteran's service.

The Veteran was also assessed for his back disability at a September 2015 VA examination.  At this examination, the Veteran reported initially injuring his back in the mid 1970's when he was thrown from a vehicle.  He told the examiner than he had recurring back pain since that time.  The examiner expressed doubt on the severity of the Veteran's reported falls.  The examiner stated that given the description of the incidents, there should be corresponding medical documentation, with residual documented symptomology.  The examiner concluded that there was nothing in the record suggesting any back injury during active duty other than acute and transitory.  None of his service treatment records suggest continuation or continuity of back issues related to his claimed incidents.

The preponderance of the evidence indicates that the Veteran's back disorder was not incurred during service, did not develop within one year of the July 1991 discharge from service and is not otherwise related to service.  Indeed, the earliest post-service documentation of his current back disorder is in September 2008, approximately 17 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  The medical opinion evidence is wholly against the claim.  Post service complaints are documented in the record from 2008 and thus do not show chronic disability until many years following service.  

The Board takes note of the fact that the Veteran has maintained, since filing the claim in 2011, that he had on and off low back pain since the 1989 undocumented injury in service.  While the Veteran's service treatment records do not document the fall as reported by the Veteran, he is competent to report that event as he remembers it.  He is also competent to report the symptoms he suffered, such as pain, following the incident.  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006).

The Board takes these assertions into account and has weighed them, but concludes that the assertions are less probative than the medical evidence.  The primary reason for this is that the physician who examined the Veteran and reviewed the claim in September 2015 considered the entire record to include all lay statements as to on and off back pain since the reported incidents and concluded that the present back problems are not related to service.  

As this exam and opinion is based on the evidence of record, and is explained, the Board finds the report and opinion of probative value in this matter.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

This opinion is of more probative value than the lay statements and testimony in determining whether there is a nexus between the back disability and the claimed incidents in service.  This does not mean that the Board does not consider and weigh the lay assertions.  To the contrary, the Board has weighed them, and in fact ordered that they be considered by the medical examiner rendering the opinion in 2015.  However, on the issue of whether there was evidence of chronic disease, degenerative joint disease, in service or within the initial post service year, or whether the current back disability is otherwise related to service, the medical opinion evidence is more probative because it is rendered by a neutral medical professional who considered the reported history.  And this evidence preponderates against the notion that a back disability was incurred in service, or developed within one year of separation from service or is otherwise related to service to include the reported incidents in Honduras and being thrown from a vehicle.  Indeed, the medical evidence demonstrates an absence of documented disability for many years following service as well as medical opinion evidence that is wholly against the claim.  As this evidence is more credible than the lay assertions, it is of more probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

Cumulatively, the evidence establishes that the Veteran did not have degenerative disc or degenerative joint disease during service.  Arthritis was not "noted" during service or within one year of separation.  Although the Veteran did complain of pain, he did not have characteristic manifestions sufficient to identify the chronic disease entity. 

In weighing the evidence, the Board finds that the medical evidence of record, and the lack of competent support for the Veteran's lay statements, preponderates against the claim.  See Gilbert, supra.




ORDER

Entitlement to service connection for bilateral carpal tunnel syndrome is denied.

Entitlement to service connection for bilateral upper extremity peripheral neuropathy is denied

Entitlement to service connection for a back disability is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


